           Case 1:20-cv-00445-RJL Document 30-1 Filed 08/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO,
   et al.,

                        Plaintiffs,
                                                                Case No. 1:20-cv-00445
                v.

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security,
    et al.,

                        Defendants.



                                              ORDER

       Plaintiffs Jonathan DiMaio, Cory Fox, Jocardo Ralston, and all Defendants have agreed to

a Settlement Agreement that resolves the claims asserted in this case. Upon consideration of the

parties’ Joint Status Report and Motion to Dismiss with Prejudice, the Court hereby ORDERS as

follows:

       1.      The following claims asserted by Plaintiffs are dismissed with prejudice:

       (a)     Count I (Violation of the Administrative Procedure Act -- Without Observance of

       Procedure Required by Law)

       (b)     Count II (Violation of the Administrative Procedure Act -- Arbitrary and

       Capricious)

       (c)     Count III (Violation of APA -- Not in Accordance with the Law)

       2.      The Settlement Agreement between Plaintiffs and Defendants, which is attached to

this Order as Exhibit 1, is incorporated into this Order.

       3.      The Court retains jurisdiction to enforce this Order.
        Case 1:20-cv-00445-RJL Document 30-1 Filed 08/25/20 Page 2 of 2




       4.     Pursuant to the Settlement Agreement, Defendants are hereby ORDERED to pay

$212,139.70 to counsel for the Plaintiff, Arnold & Porter Kaye Scholer, LLP. If this amount is

not paid in full within 60 calendar days, it will bear the interest rate established by 28 U.S.C.

§ 1961 from the date of entry of this Agreement.



Dated: __________________                                          ________________________

                                                                   Hon. Richard J. Leon




                                               2
